Title: From Benjamin Franklin to Jonathan Shipley, 15 May 1775
From: Franklin, Benjamin
To: Shipley, Jonathan


My dear Lord,
Philada. May 15, 1775
I arrived here well the 5th. after a pleasant Passage of 6 Weeks. I met with a most cordial Reception, I should say from all Parties, but that all Parties are now extinguish’d here. Britain has found means to unite us. I had not been here a Day before I was unanimously elected by our Assembly a Delegate to the Congress, which met the 10th and is now sitting. All the Governors have been instructed by the Ministry to call their Assemblies and propose to them Lord N’s pacific Plan; Gen. Gage, call’d his; but before they could meet, drew the Sword; and a War is commenc’d, which the youngest of us may not see the End of. My Endeavours will be if possible to quench it; as I know yours will be: but the Satisfaction of endeavouring to do good, is perhaps all we can obtain or effect. Being much hurried, I can only add my best Wishes of Happiness to you and all the dear Family, with Thanks for your many Kindnesses. I am, ever, with the highest Esteem and Respect, My Lord, Your Lordship’s most obliged and obedient humble Servant
B Franklin
Lord Bp. St. Asaph
 
Addressed: To / The right reverend the Bishop of St. Asaph / Jermyn Street / London
